Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 September 2022 has been entered per the Request for Continued Examination entered on 8 November 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102016006431 to Fiedler (Fiedler, copy and machine translation previously made of record).
Regarding claim 10, Fiedler teaches a method for controlling a machine (5) with an inverter-operated electric drive unit, including the steps of:
determining an instantaneous network frequency (fNet) of the network supply of the machine; 
determining a deviation (paragraphs 14, 54) of the instantaneous network frequency  with respect to a standard frequency (fnenns) of the network supply; 
determining a factor k (paragraph 22) dynamically as a function of at least one process variable of a drive load (see paragraph 55, “speed is reduced… until a maximum limit or a minimum speed is reached that cannot be undershot without seriously affecting the operation of the pump unit”, i.e. speed is changed as a function of speed, a process variable); 
determining a frequency correction value (paragraphs 20 and 55) for the adjustment of a desired drive frequency at which an electric motor of the electric drive unit of the machine is operated by weighting the deviation with the factor k; 
applying the frequency correction value to the desired drive frequency (paragraph 20); and 
operating the electric motor at the corrected desired drive frequency (paragraph 20).
Regarding claim 11, Fiedler teaches a centrifugal pump (paragraph 40) and determining operation (e.g. including determination of k) based on delivery pressure and flow rate.
Regarding claim 12, Fiedler teaches that the pump may be a water pump (paragraph 41) which is suitable for use as a heating circulation pump as claimed.
Regarding claim 13, Fiedler teaches that the factor k is determined in a range from 0 to 50 (paragraph 39).
Regarding claim 16, Fiedler teaches estimation of instantaneous network frequency from a measurement parameter (paragraph 54) including voltage at the drive unit input.
Regarding claim 17, Fiedler teaches addition of the correction value (paragraph 54).
Regarding claim 18, Fiedler does not teach any upper or lower frequency limits.
Regarding claim 19, Fiedler teaches a pump (paragraph 40) and controller (10) for performing the method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler in view of DE 19325887 to Grundfos (Grundfos).
Fiedler teaches the limitations of claim 12 from which claim 14 depends, but does not teach the limitation of gain reduction as flow rate of the pump increases (claim 14) or vice versa (claim 15).  Grundfos teaches a heating circulation pump generally, and particularly teaches that control system gain is inversely correlated with flow rate (paragraph 25, see Fig. 1).  Grundfos teaches that this ensures maximum flow and otherwise promotes system optimization (paragraphs 15-16).  Therefore, it would have been obvious to one of ordinary skill in the art to inversely correlate the gain k of the system of Fiedler with the flow rate of the pump thereof in order to ensure maximum flow and promote system optimization as taught by Grundfos.

Response to Arguments
Applicant's arguments filed 2 September 2022 have been fully considered but they are not persuasive.
With respect to the argument that Fiedler’s approach is fundamentally the opposite of the present invention, the examiner disagrees.  As discussed above, Fiedler teaches determining network friequency, determining a deviation with respect to a standard frequency, and determining a correction to an electric motor desired drive frequency.  Applicant contends that Fiedler does not teach using a current parameter as a part of determining how much to change frequency.  However, as noted above, Fiedler considers a maximum adjustment to the desired operating frequency in paragraph 55.  Since the adjustment is constructively limited by a process variable such as speed, this is tantamount to determining a factor k as a function of such a process variable, as for any given speed there is a given level of permissible adjustment to the operating frequency.  In essence, the examiner contends that adjustment up to a maximum change in frequency as taught by Fiedler falls within the scope of adjustment covered by the language of claim 1 as determined by a broadest reasonable interpretation thereof.  The examiner notes that this teaching in Fiedler is broad in nature, and clarification as to the nature of the relationship between the adjustment factor k and the process variable could be used to distinguish over this teaching.
In view of the above, the rejections over Fiedler and Grundfos are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        18 November 2022